Citation Nr: 1758003	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a skin disability.

2. Entitlement to service connection for a disability of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to September 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2017, when it was remanded for further development, to include providing the Veteran with additional 
VA examinations.  VA examinations were duly scheduled and the Veteran was notified of the dates and locations, but did not appear for the examinations.  As such, the Board finds that there was substantial compliance with the remand directives and no further remands are necessary. 


FINDINGS OF FACT

1. The Veteran is shown to have a current skin disability manifested by a photosensitive macular rash on the left and right flank extending from armpit to mid thorax bilaterally that had its onset in service.

2. The Veteran is shown to have a current left ankle disability, manifested by chronic recurrent left ankle sprains, that had its onset in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disability, manifested by a photosensitive macular rash on the left and right flank extending from armpit to mid thorax bilaterally. have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2. The criteria for service connection for a left ankle disability, manifested by chronic recurrent left ankle sprains, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this case, the benefits sought on appeal are granted in full so any deficiencies on the part of VA in satisfying the duties to notify and assist are moot and the Board will not discuss them further.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts and Analysis

Skin Disability

The Veteran's service treatment records show that he was treated on multiple occasions for an allergic-type reaction manifested by skin irritation especially following outdoor activities especially in the summer.  (See STRs, 09/16/2009, 
p. 52; 12/17/2009, pp. 67-68.)  The Veteran has been treated since service separation in 2009 for a recurrent photosensitive macular rash on his left and right flank extending from armpit to mid thorax bilaterally, including color changes with sun exposure.  (See Medical Treatment Records, 11/18/2014, pp. 18, 28, 31.)  
At the October 2016 Board hearing, the Veteran testified that he had experienced a recurrent skin rash after sun exposure since his time in service which he had been told might be an allergic reaction.  (See Hearing Transcript, 10/18/2016, pp. 11-12.)

The Board finds that all of the elements necessary to establish service connection have been met.  The Veteran is shown to have a skin disability which is the same as that manifested in service, and it has been recurrent since service.  The Board acknowledges that the 2013 and 2015 VA examinations both found that there was no active pathology on which to base a diagnosis.  However, the Board does not consider this to be a sufficient basis for a denial, particularly when weighed against the strong competent and credible evidence of chronicity and continuity in this case.  The elements of service connection being established, service connection for a skin disability is granted. 

Left Ankle

The Veteran's service treatment records show that he was treated on multiple occasions for injuries to the left ankle, including in November 2006, July 2008, September 2008, and March 2009.  (See STRs, 12/17/2009, pp. 11-12; STRs 09/16/2009, pp. 7, 9, 10, 13, 15, 17, 19.)  Since his separation from service, the Veteran has been treated on several occasions for swelling, pain, and weakness in his left ankle, including in November 2012 when the VA provider recorded a chronic recurrent left ankle sprain.  (See Medical Treatment Records, 11/18/2014, pp 121-122; 131-132.)  At the October 2016 Board hearing, the Veteran testified that he had experienced ongoing ankle pain and symptoms particularly when he exercised dating back to his days in service.  (See Hearing Transcript, 10/18/2016, pp. 5, 9.)

The Board finds that all of the elements necessary to establish service connection have been met.  The Veteran is shown to have recurrent chronic sprains of the left ankle, which are the same as those manifested in service, and the problem has been recurrent since service.  The Board acknowledges that the 2013 and 2015 VA examinations both found that there was no active pathology on which to base a diagnosis with respect to the left ankle.  However, the Board does not consider this to be a sufficient basis for a denial, particularly when weighed against the clear evidence of chronicity and continuity in this case.  The elements of service connection being established, service connection for a left ankle disability is granted. 

ORDER

Service connection for a skin disability described as photosensitive macular rash on the left and right flank extending from armpit to mid thorax bilaterally is granted.

Service connection for a chronic recurrent left ankle sprain is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


